Citation Nr: 0931799	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  06-25 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD) 
and/or a depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 2006, a 
statement of the case was issued in June 2006, and a 
substantive appeal was received in July 2006.   


FINDINGS OF FACT

1.  The Veteran does not suffer from PTSD.  

2.  A depressive disorder was not manifested during the 
Veteran's active duty service or for many years thereafter, 
nor is a depressive disorder otherwise causally related to 
the Veteran's service. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

2.  A depressive disorder was not incurred in or aggravated 
by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated January 2005 and August 2005.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Nonetheless, the Board notes that the RO provided 
the Veteran with a March 2006 correspondence that fully 
complied with Dingess.  This letter was followed by 
readjudication of the claim as evidenced by the June 2006 
statement of the case. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran a 
physical examination in November 2005, obtained medical 
opinions as to the etiology and severity of disabilities, and 
afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the Veteran's claims file; and the appellant has not 
contended otherwise.  

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  

The Veteran served in the Navy aboard the U.S.S. 
Constellation.  He contends that he suffers from PTSD due to 
the fatalities of his shipmates, friends, and co-workers and 
the shock of knowing how they lost their lives.  He also 
reported that he was exposed to tuberculosis in December 1969 
while in a DaNang Naval Hospital.  He reported that on 
Christmas Day 1969, he met a young Marine officer who had 
lost both his legs.  The Marine offered the Veteran his new 
combat boots since he would no longer have any use for them.  
The Veteran reported being troubled by this memory, 
especially around Christmas.  Also in December 1969, he was 
in the hospital and had to help feed those who could not feed 
themselves.  It was traumatic to see the shape they were in 
due to their combat wounds.  

The U.S. Army and Joint Services Records Research Center 
(JSRRC) was able to confirm one of the Veteran's stressors.  
Specifically, it was able to confirm that R.E.T. died from 
injuries sustained in a hang-fire launch.  It also confirmed 
that R.M.O. was thought to be swept overboard.  A search and 
rescue ended with negative results.  

The Veteran sought treatment from the VA in November 2004.  
He complained that at this time of year he feels that he has 
a lot of PTSD symptoms.  He reported that memories surface 
from Vietnam; and his experiences bother him after all these 
years.  He reported feeling guilt; and he believed that these 
feeling interfere with his relationships (particularly his 
marriages).  A PTSD screen was positive; and a depression 
assessment was also positive.  The Veteran reported that he 
has never been treated for depression or any other mental 
illness in the past; however, holidays have always been a 
difficult time for him.  He was diagnosed with depression, 
and probable PTSD.  He has continued to seek intermittent 
treatment on an outpatient basis.  The outpatient treatment 
records reflect diagnoses of PTSD and depression.    

The Veteran underwent a November 2005 VA examination.  The 
examiner reviewed the Veteran's claims file in conjunction 
with the examination.  After a thorough examination of the 
claims file and the Veteran, the examiner determined that the 
Veteran did not meet the criteria for a diagnosis of PTSD.  
Specifically, the examiner noted that a diagnosis of PTSD 
"requires that there is a certain breadth and extent of 
symptoms and that these symptoms result in clinically 
significant impairment of social, occupational, or other area 
of functioning."  The examiner recognized that several of 
the stressors the Veteran reported meet the criteria for a 
valid PTSD stressor.  Specifically, the deaths of shipmates 
(even though the Veteran did not witness them) met the 
criteria.  The Veteran's experience feeding other patients at 
the hospital also met the criteria, but less so.  The 
incident in which the Veteran was given the boots of a Marine 
that lost his legs was not a valid PTSD stressor.  
Ultimately, the examiner found that the Veteran met Criterion 
A for PTSD (valid stressors).

In regards to Criterion B, the examiner noted that the 
Veteran denied dreaming about the traumatic stressors, and 
that his memories of them were not truly intrusive in nature.  
The examiner also noted that according to the Veteran's own 
report, he has not experienced flashbacks.  The examiner did 
note some physiological reactivity (in the form of tearing up 
and shaking) when relating his traumatic experiences.  The 
examiner explained that Criterion C involves symptoms of 
persistent avoidance.  The Veteran reported that he made 
efforts to avoid activities, places, or people related to his 
trauma in Vietnam.  He reported that he is only "semi-
social" with a few friends; and that he blames his service 
in Vietnam for his divorces, though he is not sure exactly 
why.  

The examiner explained that Criterion D involves symptoms of 
hyperarousal that would logically follow from the traumatic 
experience.  He noted that the Veteran has some difficulty 
with sleep; but that it is unclear how much of it is due to 
his military experience.  He has not reported nightmares; but 
he reported ruminating about some of the experiences and that 
it has an effect on him getting to sleep.  He also reported 
having some issues with anger regarding how Vietnam Veterans 
were treated when they returned home.  Finally, when asked 
about his startle response, he suggested that he has some, 
but not to the extent that it is significant.  

In regards to Criterion E, the Veteran alleged that he has 
had symptoms for over a month.  In regards to Criterion F 
(involving how symptoms cause significant distress in social, 
occupational, or other important areas of functioning) the 
Veteran believed that the largest effect has been on social 
functioning.  Once again, the examiner noted that the Veteran 
is self described as "semi-social."  He has some friends, 
and is capable of loving feelings (as evidenced by his 
closeness with his daughters).  He also desires closeness (as 
evidenced by having been married three times).  The Veteran 
has a good work history suggesting that PTSD symptoms didn't 
preclude him from working.  

The examiner summarized his report by stating that the 
Veteran lost four acquaintances to tragic events; though the 
Veteran did not actually witness any of them.  The examiner 
opined that "this lessens to an extent the impact of the 
events."  However, they still constituted valid stressors 
for PTSD.  The examiner also pointed out that the Veteran did 
nothing to contribute to the tragic events.  This also would 
lessen the impact of the events on him.  The examiner then 
asked himself the question "would these events likely result 
in the full spectrum of PTSD symptoms, manifest after 35 
years and of an intensity sufficient to result in significant 
impairment in some significant area of functioning?"  He 
stated that "after reviewing all the data, I don't believe 
that they do."  

The examiner concluded by opining that "I do not believe 
[the Veteran] meets the full range in regard to extent and 
severity of symptoms to meet the criterion for the diagnosis 
of PTSD.  This is not to say that he does not have some 
symptoms of PTSD, just that they are not severe enough as to 
meet the diagnostic criteria at this time.  I believe he is 
depressed and have made that diagnosis.  I do not believe 
that his depression is directly related to his military 
service."  As noted, the examiner diagnosed the Veteran with 
major depressive disorder, recurrent, moderate.  

In June 2006, a panel was convened to evaluate the merits of 
the Veteran's PTSD claim.  The panel consisted of a 
psychiatrist and a neuropsychologist.  The examiners 
thoroughly reviewed the claims file, including computerized 
medical records and service treatment records.  The panel 
concluded that "the [Veteran's] condition is consistent with 
major depression.  There was no documentation of psychiatric 
treatment while in the military.  His SF-93 from 1972 after 
his exit from active duty states that his health was good.  
Thus, we do not believe his depression is service connected.  
While this Veteran has some troubling recollections from past 
traumatic events that occurred in the military, he does not 
meet criteria for post traumatic stress disorder."  

The Board once again notes that a diagnosis of PTSD must 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  The Board recognized that the Veteran has 
sought treatment for what has been described as PTSD.  
However, in this case, there are conflicting medical 
diagnoses.   

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

There are substantial and significant factors which favor the 
valuation of the November 2005 examiner and the June 2006 
panel over the diagnosis provided by the VA outpatient 
physicians in this case.  The Board notes that the outpatient 
diagnosis has not been supported by a rationale.  The Veteran 
complained that he had a lot of "PTSD type symptoms."  He 
subsequently tested positive on a PTSD screen test (as well 
as on a depression assessment).  The outpatient examiners 
diagnosed the Veteran with PTSD without an explanation as to 
why his psychiatric condition constitutes PTSD as opposed to 
depression or any other type of psychiatric disability.  In 
fact, it appears that the term PTSD and depression are being 
used almost interchangeably.  

On the other hand, the November 2005 VA examiner provided a 
detailed rationale for his opinion.  He laid out the 
specifics regarding each criterion to be considered when 
making a diagnosis of PTSD.  He systematically went through 
each of six criterion (Criterions A-F) and reported on which 
of the Veteran's symptoms are characteristic of PTSD, and 
which are not.  He was extremely thorough in differentiating 
between depression and PTSD; and he explained when the 
Veteran's behavior comported more with depression than PTSD.  
His findings were subsequently supported by a panel 
consisting of a psychiatrist and a neuropsychologist.  For 
the foregoing reason, the Board finds the opinion of the 
November 2005 VA examiner to be more probative that the 
diagnoses listed in the outpatient treatment reports.  

In the absence of a diagnosis of PTSD that conforms to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV), 
the Board finds that the preponderance of the evidence weighs 
against the claim.  As the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine does 
not apply, and the claim for service connection for PTSD must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
  
The Board's appellate review is not, however, finished in 
this particular case as the record does show a diagnosis of a 
depressive disorder.  Although a claimant may describe only 
one particular mental disorder in a service connection claim, 
the claim should not necessarily be limited to that disorder.  
Rather, VA should consider the claim as a claim for any 
mental disability that may reasonably be encompassed by 
several factors including:  the claimant's description of the 
claim, the symptoms the claimant describes, and information 
the claimant submits or VA develops and obtains in connection 
with the claim.  The Court has indicated that a claimant does 
not file a claim to receive benefits only for a particular 
psychiatric diagnosis, but rather for the affliction his 
mental condition, however diagnosed, causes him.  Clemons v. 
Shinseki, 23 Vet.App. 1 (2009).  

The Board's review of available service treatment records 
does not reveal any documentation of psychiatric symptoms.  
The Board recognizes that the Veteran completed a Report of 
Medical History in July 1972 in which he was asked if he has 
had depression or excessive worry.  He responded "Don't 
know."  His July 1972 separation examination yielded normal 
clinical findings.  There is otherwise no evidence of an 
acquired psychiatric disability for a number of years after 
service.  Moreover, the November 2005 VA examiner and June 
2006 panel of doctors all opined that it was less likely as 
not that the depressive disorder was related to service.  As 
noted above, the November 2005 examination report is very 
comprehensive and detailed showing extensive examination of 
the Veteran together with a full review of the history in 
this case.  The Board finds it to be entitled to considerable 
probative weight.  The Board therefore also finds that the 
preponderance of the evidence is against entitlement to 
service connection for any acquired psychiatric disability, 
to include the diagnosed depressive disorder.  




ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


